Citation Nr: 0602023	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD), for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 1971 
and from August 1984 to February 1991.  He died in August 
2002 at the age of 53.  The appellant is his surviving widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

This case was remanded by the Board in January 2004 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran filed an initial claim for entitlement to 
service connection for PTSD in March 1993, which was denied 
by rating decision dated in January 1994.

2.  The veteran was notified of the denial but did not timely 
appeal that decision and it became final one year later.

3.  The RO's January 1994 decision represents the last final 
disallowance of entitlement to service connection for PTSD on 
any basis.  

4.  In August 2001, the veteran filed another claim for PTSD.

5.  By decision dated in April 2002, the RO denied his claim.

6.  In August 2002, the veteran died at the age of 53.  The 
death certificate shows that his immediate cause of his death 
was cerebral hemorrhage due to thrombolytic 
therapy/myocardial infarction due to coronary artery disease, 
due to hypertension.

7.  At the time of the veteran's death, the April 2002 rating 
decision was not yet final; therefore, the veteran had a 
pending claim for service connection for PTSD.

8.  In September 2002, the appellant elected to pursue the 
veteran's pending claim as a claim for accrued benefits.

9.  Evidence received since the RO's January 1994 denial, 
which consists of evidence and correspondence regarding 
multiple unrelated medical claims, VA examinations on 
unrelated medical issues, correspondence regarding a clothing 
allowance benefit, VA outpatient treatment and hospital 
records making no mention of PTSD, and, more recently 
submitted, a death certificate dated in August 2002 making no 
mention of PTSD, and correspondence related to burial 
benefits, does not bear directly and substantively on the 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's January 1994 
decision denying the claim for entitlement to service 
connection for PTSD is not new and material, and the current 
claim for PTSD, for purposes of accrued benefits, is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 5121, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.1000 (as amended) (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (as amended) (2005).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

But unlike a claim for service connection for the cause of 
the veteran's death (which was granted in this case by rating 
decision dated in September 2002), the adjudication of the 
claims for accrued benefits must be made based upon the 
evidence on file at the time of his death, including any VA 
medical records that must be deemed to have been 
constructively on file at that time.  See 38 U.S.C.A. 
§ 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) (2005); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records 
are deemed to be constructively in the possession of VA 
adjudicators and must be obtained).

After a review of the evidence, the Board finds that the 
veteran had a pending claim of entitlement to service 
connection for PTSD at the time of his death.  Specifically, 
he filed a claim in August 2001.  The RO denied the claim in 
April 2002.  However, because the April 2002 decision was not 
yet final in August 2002, at the time of death, it was still 
"pending" for purposes of the regulations.

Moreover, although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

In the instant case, the veteran died in August 2002, and the 
claim for accrued benefits was received in September 2002.  
The veteran's widow seeks service connection for PTSD for the 
purpose of receiving accrued benefits.  

Because the appellant essentially takes the claim that the 
veteran had pending at the time of his death, and because he 
had a prior final denial (January 1994) on the issue of 
service connection for PTSD, the appellant's claim is 
properly characterized as whether new and material evidence 
has been submitted to reopen the prior final denial.  Also, 
significantly, the evidence is essentially frozen at the time 
of the veteran's death, with the exception of the evidence in 
constructive possession of VA at the time of death.

With those considerations in mind, the Board finds that the 
evidence does not support the appellant's claim to reopen.

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The law was amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  These changes are prospective for claims filed 
on or after August 29, 2001, and are not applicable to the 
appellant's claim (filed on August 24, 2001).

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the veteran filed an initial claim for PTSD in 
March 1993, which was denied by rating decision dated in 
January 1994.  He was notified of the decision but did not 
disagree and it became final one year later.  This is the 
last prior denial for a claim for PTSD.

In August 2001, the veteran again filed a claim for PTSD.  In 
an April 2002 rating decision, the RO denied the claim.  
Although she disputes this point, it is apparent that the 
veteran was provided notice of the denial as the notice was 
not returned as undeliverable.  Regardless (since the Board 
has concluded that he had a claim pending at the time of his 
death), in August 2002, the veteran died at the age of 53.  
The death certificate shows that his immediate cause of his 
death was cerebral hemorrhage due to thrombolytic 
therapy/myocardial infarction due to coronary artery disease, 
due to hypertension.

At the time of the veteran's death, the April 2002 rating 
decision was not yet final; therefore, the veteran had a 
pending claim for service connection for PTSD.  Under the 
provisions of accrued benefits, the appellant takes the claim 
as it was at the time of the veteran's death.

Significantly, at the time of the veteran's death, the 
evidence submitted since the July 1994 denial included 
evidence and correspondence regarding multiple unrelated 
medical claims, VA examinations on unrelated medical issues, 
correspondence regarding a clothing allowance benefit, VA 
outpatient treatment and hospital records making no mention 
of PTSD, and, more recently submitted, a death certificate 
dated in August 2002 making no mention of PTSD, and 
correspondence related to burial benefits.

While new, as this evidence was not part of the claims file 
in 1994, it is not probative as it does not reflect 
complaints of, treatment for, or a diagnosis of PTSD or any 
type of psychiatric disorder.  Moreover, the evidence is not 
material to the issue of entitlement to service connection 
for PTSD as it made no reference to the issue under 
consideration.

Next, in support of her claim for accrued benefits, the 
appellant also submitted VA counselling records dated in 
early 1993 multiple times.  However, the Board notes that 
this evidence was specifically considered by the RO in its 
January 1994 denial.  Accordingly, the Board finds that this 
evidence is duplicative of evidence previously considered and 
is, therefore, not "new" as required under the applicable 
statutory and regulatory provision.  

The Board has also considered the veteran's statements 
regarding his claim prior to his death and the subsequent 
statements made by the appellant regarding her claim for 
accrued benefits.  Although their statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Their assertions as to a current diagnosis of PTSD or a 
causal relationship are not deemed to be credible.  The 
veteran and the appellant lack the medical expertise to offer 
an opinion as to the existence of medical causation of any 
disability prior to the veteran's death.  Id.  As none of the 
evidence discussed above is both new and material, the claim 
for entitlement to service connection for PTSD is not 
reopened.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the appellant was notified of the VCAA as it 
applies to her present appeal by correspondence dated in 
February 2004 and October 2004.  She has been provided every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
the appellant was provided with specific information as to 
why the claim was being denied, and of the evidence that was 
lacking.  She was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the September 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant was asked to 
submitted evidence to support a reopening of her claim.  VA 
medical records, in VA's possession at the time of the 
veteran's death, have also been associated with the claims 
file.  

Moreover, as a matter of law, accrued benefits include those 
the veteran was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the 
appellant could not furnish additional evidence that could be 
used to substantiate her claim and VA could not develop 
additional evidence that would substantiate the claim, except 
those records already in VA's constructive possession.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the appellant has submitted new 
and material evidence but, rather, the Board has reviewed all 
the medical evidence submitted to the claims file since the 
last final denial.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for PTSD, for 
purposes of accrued benefits, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


